Title: General Orders, 5 November 1775
From: Washington, George
To: 



Head Quarters, Cambridge, Novr 5th 1775
Parole Montgomery.Countersign Chamblee.


Samuel Huntington, and John Englis, soldiers in the 34th Regt of foot, tried at a late General Court Martial for “Mutiny”—The Court upon mature consideration, are of opinion that the Evidence against the prisoners, is not sufficient to convict them of Mutiny; but that they are each of them guilty, of assisting and encouraging Mutiny; therefore adjudge that each of them pay a fine of fifteen Shillings, & suffer each of them fifteen days fatigue.
The General approves the Sentence and orders it to be put in execution.
As the Commander in Chief has been apprized of a design form’d, for the observance of that ridiculous and childish Custom of burning the Effigy of the pope—He cannot help expressing his surprise that there should be Officers and Soldiers, in this army so void of common sense, as not to see the impropriety of such a step at this Juncture; at a Time when we are solliciting, and have really obtain’d, the friendship & alliance of the people of Canada, whom we ought to consider as Brethren embarked in the same Cause. The defence of the general Liberty of America: At such a juncture, and in such Circumstances, to be insulting their Religion, is so monstrous, as not to be suffered, or excused; indeed instead of offering the most remote insult, it is our duty to address public thanks to these our Brethren, as to them we are so much indebted for every late happy Success over the common Enemy in Canada.
